department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------- telephone number -------------------- refer reply to cc ita b05 plr-115012-14 date date internal_revenue_service number release date index number ---------------------- ------------------------ --------------------------- attention ----------------------- --------------------------- ein ---------------- legend taxpayer ---------------------- year ------ service_center a ------------------------------------------ dear ---------------- this is in reference to a request by the above-named taxpayer that its form_1128 application to adopt change or retain a tax_year be considered timely filed under sec_301_9100-3 of the procedures and administration regulations taxpayer filed a late form_1128 to change its annual_accounting_period for federal_income_tax purposes from a taxable_year ending december to a taxable_year ending on june effective for the taxable_year beginning january year and ending june year taxpayer submitted the request for discretionary administrative relief as well as the form_1128 within days from the due_date for the form_1128 sec_1_442-1 of the income_tax regulations provides that in order to secure the consent of the commissioner of the internal revenue to a change in annual_accounting_period a taxpayer must file an application generally on form with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner revproc_2006_45 as modified and clarified by revproc_2007_64 2007_2_cb_818 provides the exclusive procedures whereby certain corporations may obtain automatic consent to change their accounting periods section a of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure is considered timely filed for purposes of plr-115012-14 sec_1_442-1 only if it is filed on or before the time including extensions for filing the return for the short_period required to effect the change requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as in the instant case must be made under the rules of sec_301_9100-3 see sec_301_9100-3 requests for relief subject_to sec_301_9100-3 is granted when the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government see id based on the information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government the requirements of sec_301_9100-3 have been satisfied in this case accordingly taxpayer’s form_1128 requesting a change to a taxable_year ending june effective for the short taxable_year beginning january year and ending june year is considered timely filed because a change in accounting_period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we are forwarding a copy of this letter_ruling and taxpayer’s form_1128 to the director service_center a with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2006_45 any further communication regarding this matter should be directed to service_center a the ruling contained in this letter is based on information and representations furnished by taxpayer this office has not verified any of the taxpayer’s representations or the material submitted in support of the request for rulings as part of an examination process the service may verify the information representations and other data submitted this letter_ruling addresses the grant of relief under sec_301_9100-3 only we express no opinion on the tax treatment of the instant transaction under any provision of the internal_revenue_code or the regulations that may be applicable specifically we express no opinion as to whether taxpayer may under the code and applicable regulations change to the taxable_year requested in the form_1128 or whether the change may be effected under revproc_2006_45 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when disclosed under sec_6110 plr-115012-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
